DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims are amended with three consecutive classification steps for coding a pixel offset:  “(1) the category of the current pixel is determined only based on the number of neighboring pixels having a pixel value greater than the current pixel or the number of neighboring pixels having a pixel value smaller than the current pixel, among the 4 or more neighboring pixels of the current pixel; … (2) information used for calculating a class index based on sum of difference values between pixel values of pixels determined according to the category, among the neighboring pixels, and the pixel value of the current pixel; … (3) information used for adding an offset corresponding to the class to the pixel value of the current pixel to compensate for the current pixel.”
Each of the three steps provides a category that maps the offset value to a narrower set of available offset values.
Prior art seems to teach various combinations of two of these steps, such as in band offset or edge offset methods under the HEVC, but prior art does not teach application of the three steps in the claimed sequence.  Further, Examiner did not find the searched prior art to provide motivation to combine the steps in the claimed sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483